DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Gallo on 02/24/2021. 
The application has been amended as follows: 
A.	Amend claims 7, 18, 20 – 22, 24, 26, 28 – 30, 32 and 34 – 35 to read as follows:
Claim 7, A method of facilitating a knee arthroplasty device implantation, the method comprising: 
	placing a first body of a first guide against a distal end of a femur of a knee of a patient such that the first guide is aligned with respect to a first axis extending from between femoral condyles of the distal end of the femur through a hip center of the patient, wherein the first body comprises an offset portion extending along a second axis extending in a coronal plane of the patient; 
	coupling a second guide to the first guide such that a first elongated resection aperture of a second body of the second guide extends at an angle substantially perpendicular to the first axis, wherein the 
	guiding insertion of a pin into a trochlear sulcus of the femur using a second elongated aperture of a trochlear probe to thereby restrict at least translational movement of the first body in at least one direction, wherein the first body further comprises medial and lateral contact surfaces disposed toward opposing sides of the trochlear probe and configured to contact medial and lateral condyles, respectively, of the femoral condyles when the pin is inserted into the trochlear sulcus; and 
	adjusting anterior-posterior displacement of the first body relative to the femur using a plurality of indices disposed along a length of the second elongated aperture;
	inserting a tip of a proximal trochanter probe coupled to the rod into the patient until the tip contacts a most lateral point of [[the]] a greater trochanter of the femur;
	inserting a rod into [[a]] first and second rod apertures extending through [[of]] the offset portion and the proximal trochanter probe, respectively, when the first body is aligned with respect to the first axis and the offset portion is aligned with a point in [[a]] the coronal plane of the patient that is shared with [[a]] the greater trochanter of the femur;
	
	resecting at least a portion of the femoral condyles along a plane defined by the first elongated resection aperture.  
Claim 18, The method of claim 7, further comprising coupling a femoral component of [[a]] the knee arthroplasty device to the resected portion of the femoral condyles after removing the first guide subsequent to the resection.
Claim 20, The method of claim 7, further comprising inserting pins of the second body into [[a]] pin apertures of the first body to thereby couple the second body to the first body.
Claim 21, The method of claim 7, further comprising:
	evaluating one or more images of [[a]] the hip and [[a]] the knee of the patient to define the first axis; and 
	aligning the first guide with one or more physiological reference points on the distal femur that are extracted based on the evaluation of the one or more images
Claim 22, The method of claim 7, further comprising:
	coupling a tibial implant alignment guide to the femur at least in part at a location in which at least a portion of the femoral condyles were removed during the resection; 
	positioning a tibia of the patient relative to the femur and coupling the tibial implant alignment guide to the tibia; 
	removing at least a portion of the tibia using the tibial implant alignment guide and in a configuration to receive a tibial component of [[a]] the knee arthroplasty device; and
	implanting the tibial component 
Claim 24, The method of claim [[23]] 7, further comprising:
	visually aligning the first guide relative to the femur via a window disposed between the medial and lateral contact surfaces subsequent to placing the first body against the distal end of the femur 
	inserting pins through cylindrical apertures in the first guide to couple the first guide to the femur after the visual alignment.
Claim 26, A method of a knee arthroplasty device implantation, the method comprising:
	placing a first body of a femoral implant alignment guide against femoral condyles of a femur of a patient such that the femoral implant alignment guide is aligned with respect to a first axis extending from between the femoral condyles through a hip center of the patient, wherein the first body comprises an offset portion extending along a second axis extending in a coronal plane of the patient; 
	coupling a second body of the femoral implant alignment guide to the first body such that a first elongated resection aperture extending through [[of]] the second body extends at an angle substantially perpendicular to the first axis; 
	inserting a tip of a proximal trochanter probe into the patient until the tip contacts a most lateral point of [[the]] a greater trochanter of the femur;
	inserting a rod into [[a]] first and second rod apertures extending through [[of]] the offset portion and the proximal trochanter probe, respectively, when the femoral implant alignment guide is aligned with respect to the first axis and the offset portion is aligned with a point in [[a]] the coronal plane the greater trochanter of the femur, such that the second axis is substantially parallel to a major axis of the first elongated resection aperture; 
	
	resecting at least a portion of the femoral condyles along a plane defined by the first elongated resection aperture; and
	coupling a femoral component of [[a]] the knee arthroplasty device to the resected portion of the femoral condyles subsequent to the resection.
Claim 28, The method of claim 26, further comprising:
	guiding insertion of a pin into a trochlear sulcus of the femur using a second elongated aperture of a trochlear probe to thereby restrict at least translational movement of the first body relative to the femur in at least one direction; and 
	adjusting anterior-posterior displacement of the first body using a plurality of indices disposed along a length of the second elongated aperture.
Claim 29, The method of claim 26, further comprising:
	coupling a tibial implant alignment guide to the resected femur before coupling the femoral component; and
	implanting a tibial component of the knee arthroplasty device after removal of at least a portion of the tibia using the coupled tibial implant alignment guide.
Claim 30, The method of claim 26, further comprising:
	visually aligning the first body relative to the femur via a window disposed between medial and lateral contact surfaces of the first body subsequent to placing the first body against the femoral condyles; and
	inserting pins through cylindrical apertures in the first guide to couple the first body to the femur after the visual alignment.
Claim 32, A method of a knee arthroplasty device implantation, the method comprising: 
	placing a first body of a femoral implant alignment guide against femoral condyles of a femur of a patient such that the first body is aligned with respect to a first axis extending from between the femoral condyles through a hip center of the patient, wherein the first body comprises an offset portion extending along a second axis extending in a coronal plane of the patient; 
extending through [[of]] the second body extends at an angle substantially perpendicular to the first axis, wherein the 
	inserting a tip of a proximal trochanter probe into the patient until the tip contacts a most lateral point of [[the]] a greater trochanter of the femur;
	inserting a rod into [[a]] first and second rod apertures extending through [[of]] the offset portion and the proximal trochanter probe, respectively, such that a long axis of the rod is substantially parallel to the first axis when the femoral implant alignment guide is aligned with respect to the first axis and the offset portion is aligned with a point in [[a]] the coronal plane of the patient that is shared with [[a]] the greater trochanter of the femur; 
	
	coupling a tibial implant alignment guide to the femur after removal of a portion of the femoral condyles along a plane defined by the first elongated resection aperture;
	
	implanting [[a]] femoral and tibial components of the knee arthroplasty device after removal of at least a portion of the tibia using the coupled tibial implant alignment guide.
Claim 34, The method of claim 32, further comprising 
	guiding insertion of a pin into a trochlear sulcus of the patient using a second elongated aperture of a trochlear probe to thereby restrict at least translational movement of the first body in at least one direction relative to the femur; and 
	adjusting anterior-posterior displacement of the first body using a plurality of indices disposed along a length of the second elongated aperture.
Claim 35, The method of claim 32, further comprising:
	visually aligning the first body relative to the femur via a window disposed between medial and lateral contact surfaces of the first body subsequent to placing the first body against the femoral condyles; and
	inserting pins through cylindrical apertures in the first guide to couple the first body to the femur after the visual alignment.
B.	Allow claims 7, 17 – 18, 20 – 22, 24, 26 – 30 and 32 – 35.
C.	Cancel claims 19, 23, 25 and 31.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Bojarski et al. (US Pub. 2011/0087332 A1), which discloses a related method. However, Bojarski does not disclose all the claimed limitations currently presented in the claims as amended. Accordingly, the claims are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775